


115 HR 3057 IH: Fair Representation Act
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3057
IN THE HOUSE OF REPRESENTATIVES

June 26, 2017
Mr. Beyer (for himself, Mr. Raskin, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the use of ranked choice voting in elections for Representatives in Congress, to require each State with more than one Representative to establish multi-member Congressional districts, to require States to conduct Congressional redistricting through independent commissions, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Fair Representation Act.  (b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Finding of Constitutional authority. 
Title I—Ranked Choice Voting 
Sec. 101. Requiring ranked choice voting for election of Representatives. 
 
Subtitle C—Ranked Choice Voting 
Part 1—Requiring Ranked Choice Voting for Election of Representatives 
Sec. 321. Requiring ranked choice voting for election of Representatives. 
Sec. 322. Application to District of Columbia and Territories. 
Sec. 323. Treatment of States not holding primary elections prior to date of general election. 
Part 2—Tabulation Process 
Sec. 331. Tabulation for single-seat Congressional elections. 
Sec. 332. Tabulation for multi-seat Congressional elections. 
Sec. 333. Exclusion of inactive ballots. 
Sec. 334. Treatment of ties between candidates. 
Part 3—Payments to States To Implement Ranked Choice Voting 
Sec. 341. Payments to States to implement ranked choice voting.  
Sec. 102. Applicability of enforcement provisions of Help America Vote Act of 2002. 
Sec. 103. Effective date. 
Title II—Multi-Member Districts 
Sec. 201. Requiring use of multi-member districts in certain States. 
Sec. 202. Requiring certain States to elect all Representatives at large. 
Sec. 203. Establishing minimum number of candidates in general election. 
Sec. 204. Conforming amendments. 
Sec. 205. Effective date. 
Title III—Requirements for Congressional Redistricting 
Subtitle A—General Requirements 
Sec. 301. Limit on Congressional redistricting after an apportionment. 
Sec. 302. Requiring Congressional redistricting to be conducted through plan of independent State commission. 
Subtitle B—Independent Redistricting Commissions 
Sec. 311. Independent redistricting commission. 
Sec. 312. Establishment of selection pool of individuals eligible to serve as members of commission. 
Sec. 313. Criteria for redistricting plan by independent commission; public notice and input. 
Sec. 314. Establishment of related entities. 
Subtitle C—Role of Courts in Development of Redistricting Plans 
Sec. 321. Enactment of plan developed by 3-judge court. 
Sec. 322. Special rule for redistricting conducted under order of Federal court. 
Subtitle D—Administrative and Miscellaneous Provisions 
Sec. 331. Payments to States for carrying out redistricting. 
Sec. 332. Civil enforcement. 
Sec. 333. State apportionment notice defined. 
Title IV—General Provisions 
Sec. 401. No effect on elections for State and local office. 
Sec. 402. Severability. 
Sec. 403. Effective date.  
2.Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out Congressional redistricting after an apportionment of Members of the House of Representatives and in administering elections for the House of Representatives because— (1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and 
(2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.  IRanked Choice Voting 101.Requiring ranked choice voting for election of Representatives (a)In GeneralTitle III of the Help America Vote Act of 2001 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle: 
 
CRanked Choice Voting 
1Requiring Ranked Choice Voting for Election of Representatives 
321.Requiring ranked choice voting for election of Representatives 
(a)Ranked Choice VotingEach State shall carry out elections for the office of Representative in Congress, including primary, special, and runoff elections for such office, using a system of ranked choice voting under which each voter shall rank the candidates for the office in the order of the voter’s preference, in accordance with this title.  (b)Ballot DesignEach State shall ensure that the ballot used in an election carried out using a system of ranked choice voting under this title meets each of the following requirements: 
(1)The ballot shall be simple and easy to understand.  (2)The ballot shall include all qualified candidates for the election and (to the extent permitted under State law) options for voters to select write-in candidates. If feasible, the ballot shall permit voters to rank every candidate in the election. If it is not feasible for the ballot to permit voters to rank every candidate, the State may limit the number of candidates who may be ranked on the ballot to not fewer than 6. 
(3)The ballot shall include such instructions as the State considers necessary to enable the voter to rank candidates and successfully cast the ballot under the system.  322.Application to District of Columbia and Territories (a)Election of Delegates and Resident CommissionerIn this subtitle, the term Representative includes a Delegate or Resident Commissioner to the Congress. 
(b)Application to Northern Mariana IslandsThis subtitle shall apply with respect to the Commonwealth of the Northern Mariana Islands in the same manner as this subtitle applies to a State.  323.Treatment of States not holding primary elections prior to date of general electionNothing in this title shall be construed to require a State to hold a primary election for the office of Representative in Congress prior to the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such office, so long as the determination of the candidates who are elected to such office is based solely on the votes cast with respect to the election held on such date, as determined in accordance with the system of ranked choice voting under this title. 
2Tabulation Process 
331.Tabulation for single-seat Congressional elections 
(a)In General 
(1)Determination of candidate’s number of votesIn a single-seat election, the number of votes received by a candidate shall be equal to the sum of— (A)the number of ballots cast in the election on which the candidate was the highest-ranked candidate; and 
(B)the number of votes transferred to the candidate under subsection (b)(2).  (2)Criteria for electionIn the case of a single-seat election, a candidate shall be elected to the office of Representative in Congress (or, in the case of a primary election, shall advance to the general election for such office as provided under the law of the State involved) if— 
(A)the candidate receives a number of votes greater than 50 percent of the number of ballots cast in the election; or  (B)if the election official carries out an additional round of tabulation under subsection (b), the candidate receives the greatest number of votes of the 2 remaining continuing candidates (as described in such subsection). 
(b)Process in Case no Candidate Elected Under Initial Tabulation 
(1)Additional rounds of tabulationIf, under the initial tabulation of ballots in a single-seat election, no candidate is elected to office (or, in the case of a primary election, no candidate advances to the general election for such office) under the criteria described in subsection (a)(2)(A), the election official shall carry out additional rounds of tabulation in accordance with paragraph (2) until only 2 continuing candidates remain.  (2)Treatment of ballots in additional roundsIn each additional round of tabulation carried out under this subsection— 
(A)the candidate receiving the fewest number of votes among all candidates (or, in the case of a State which applies batch elimination under paragraph (3), each candidate in the batch elimination group) shall be treated as a defeated candidate;  (B)for each ballot cast for a defeated candidate, the election official shall determine the highest-ranked candidate on the ballot who is a continuing candidate; and 
(C)the vote cast on the ballot shall be transferred to, and added to the total number of votes received by, the highest-ranked continuing candidate determined under subparagraph (B).  (3)Permitting State to use batch elimination to determine multiple defeated candidatesAt the option of the State, with respect to any additional round of tabulation carried out under this subsection, a State may use batch elimination to treat multiple candidates as defeated candidates for purposes of paragraph (2) if such candidates may be placed in a batch elimination group described as follows: 
(A)If a candidate is in the group, the group includes each candidate who has received a total number of votes which is less than or equal to the total number of votes received by the candidate.  (B)The total number of votes received by all candidates in the group is less than the number of votes received by any candidate who is not in the group. 
(C)At least 2 candidates are not in the group.  (c)DefinitionsIn this section— 
(1)the term continuing candidate means, with respect to an additional round of tabulation conducted under subsection (b), a candidate who is not treated as a defeated candidate during the tabulation of ballots under this section; and  (2)the term single-seat election means— 
(A)a general election in which one Representative shall be elected; or  (B)a primary election in which one candidate shall advance to the general election. 
332.Tabulation for multi-seat Congressional elections 
(a)In General 
(1)Determination of candidate’s number of votesIn the case of a multi-seat election, the number of votes received by a candidate shall be equal to the sum of— (A)the number of ballots cast in the election on which the candidate was the highest-ranked candidate, based on the initial tabulation of ballots; and 
(B)the number of votes transferred and added with respect to the candidate under subsection (b).  (2)Criteria for electionIn the case of a multi-seat election, a candidate shall be considered to be a winning candidate and shall be elected to one of the offices of Representative in the Congressional district (or, in the case of a primary election, shall advance to the general election for such offices as provided under the law of the State involved) if— 
(A)the candidate receives a number of votes greater than the multi-seat election threshold, as determined under this section; or  (B)the candidate is a continuing candidate and the total number of winning and continuing candidates is equal to or less than the required number of winning candidates with respect to the election. 
(b)Process in Case of Insufficient Number of Winning Candidates 
(1)Additional rounds of tabulation 
(A)In generalIf under the initial tabulation of ballots in a multi-seat election, the number of winning candidates is less than the required number of winning candidates with respect to the election and there is at least one continuing candidate, the election official shall carry out additional rounds of tabulation in accordance with this subsection until the number of winning candidates is equal to such required number of winning candidates.  (B)Additional rounds describedThe additional rounds of tabulation under this subsection are as follows: 
(i)Surplus vote tabulation rounds under which surplus votes cast for winning candidates are transferred to other candidates, as described in paragraph (2).  (ii)Candidate elimination rounds under which votes cast for defeated candidates are transferred to other candidates, as described in paragraph (3). 
(2)Surplus vote tabulation rounds 
(A)Transfer of percentage of winning candidate’s votes to next-highest ranked candidateUnder a surplus vote tabulation round carried out under this paragraph, the election official shall transfer to, and add to the total number of votes received by, each continuing candidate a number of votes equal to the product of— (i)the surplus vote allocation percentage for the winning candidate who has received the greatest number of votes as of the beginning of the surplus vote tabulation round (as determined under subparagraph (B)), excluding any candidate from whom surplus votes have been transferred in any previous surplus vote tabulation round under this paragraph; and 
(ii)the number of ballots cast for such winning candidate on which such continuing candidate was the highest-ranked continuing candidate, as determined by the election official.  (B)Determination of number of votes received by candidate as of beginning of roundFor purposes of clause (i) of subparagraph (A), the number of votes received by a candidate as of the beginning of a surplus vote tabulation round under this paragraph shall be determined by taking into account— 
(i)the transfer of surplus votes to the candidate in a previous surplus tabulation round under this paragraph (if any), and  (ii)the transfer of votes to the candidate in a candidate elimination round carried out under paragraph (3) (if any). 
(C)One-time transferAfter transferring votes cast with respect to a winning candidate during a surplus vote tabulation round under this paragraph, the election official may not make any subsequent transfer of any of such candidate’s votes during any subsequent surplus vote tabulation round under this paragraph.  (D)Surplus vote allocation percentage definedIn this paragraph, the term surplus vote percentage means, with respect to a winning candidate, an amount (expressed as a percentage) equal to— 
(i)the difference between the total number of votes received by the candidate, as determined under subsection (a)(1), and the multi-seat election threshold; divided by  (ii)the total number of votes received by the candidate, as determined under subsection (a)(1), rounded to 4 decimal places.
(3)Candidate elimination rounds 
(A)Transfer of votes cast for eliminated candidatesSubject to subparagraph (C), the election official shall carry out candidate elimination rounds under this paragraph as follows: (i)The candidate receiving the fewest number of votes among all candidates as of the beginning of the round, after taking into account the transfer of surplus votes in any surplus vote tabulation round carried out under paragraph (2) and the transfer of votes cast for defeated candidates under any previous candidate elimination round carried out under this paragraph (or, in the case of a State which applies batch elimination under subparagraph (B), each candidate in the batch elimination group), shall be treated as a defeated candidate. 
(ii)For each ballot cast for a defeated candidate, the election official shall determine the highest-ranked candidate on the ballot who is a continuing candidate.  (iii)The vote cast on the ballot shall be transferred to, and added to the total number of votes received by, the highest-ranked continuing candidate determined under clause (ii). 
(B)Permitting State to use batch elimination to determine multiple defeated candidatesAt the option of the State, with respect to any candidate elimination round carried out under this subsection, a State may use batch elimination to treat multiple candidates as defeated candidates for purposes of subparagraph (A) if such candidates may be placed in a batch elimination group described as follows: (i)If a candidate is in the group, the group includes each continuing candidate who has received a total number of votes (after taking into account the transfer of surplus votes in any surplus vote tabulation round carried out under paragraph (2) and the transfer of votes cast for defeated candidates under any previous candidate elimination round carried out under this paragraph) which is less than or equal to the total number of votes received by the candidate (after taking into account such transfer). 
(ii)The total number of votes received by all candidates in the group (after taking into account such transfers of votes) is less than the number of votes received by any other continuing candidate (after taking into account such transfer).  (iii)The total number of votes received by all candidates in the group (after taking into account such transfers of votes) is less than the multi-seat election threshold. 
(iv)The number of continuing candidates who are not in the group is equal to or greater than the difference between the number of candidates who have been elected to office under the criteria described in subsection (a)(2) and the number of Representatives to be elected from the district.  (C)Candidate elimination round permitted only if no surplus vote tabulation round possibleThe election official may not carry out a candidate elimination round under this paragraph unless, as of the beginning of the candidate elimination round, there are no winning candidates from whom surplus votes may be transferred under a surplus vote tabulation round under paragraph (2). 
(c)Other DefinitionsIn this section— (1)the term continuing candidate means, with respect to an additional round of tabulation conducted under subsection (b), a candidate who is neither a winning candidate nor a candidate who is treated as a defeated candidate under such subsection during the tabulation of ballots under this section; 
(2)the required number of winning candidates with respect to an election means— (A)in the case of a general election, the number of Representatives to be elected in the Congressional district involved, or 
(B)in the case of a primary election, the number of candidates required to advance to the general election for the offices of Representatives as provided under the law of the State involved;  (3)the term multi-seat election means— 
(A)a general election in which more than one Representative shall be elected, or  (B)a primary election in which more than one candidate shall advance to the general election (without regard to the number of Representatives who shall be elected in that general election); 
(4)the term multi-seat election threshold means, with respect to an election, an amount equal to— (A)the number of ballots cast in the election; divided by 
(B)the sum of one plus the required number of winning candidates required with respect to the election, rounded up to 4 decimal places; and (5)the term winning candidate means a candidate who was elected to office (or, in the case of a primary election, who advanced to the general election for such office as provided under the law of the State involved) under the criteria described in subsection (a)(2) at any time during the tabulation of ballots under this section. 
333.Exclusion of inactive ballots 
(a)Initial tabulationIn the initial tabulation of ballots under section 331 or section 332, a ballot shall be treated as an inactive ballot, and no vote on the ballot shall be counted for any candidate, if— (1)the voter does not rank any candidates on the ballot in order of preference; 
(2)the voter ranks more than one candidate at the highest order of preference; or  (3)the voter skips two consecutive numerical rankings prior to the numerical ranking for the candidate the voter ranks at the highest order of preference. 
(b)Additional rounds of tabulation 
(1)Single-seat electionsIn any additional round of tabulation conducted with respect to a single-seat election under section 331(b), if a vote cast for a defeated candidate is cast on an inactive ballot, no vote on the ballot may be transferred to a continuing candidate under section 331(b).  (2)Multi-seat electionsIn any additional round of tabulation conducted with respect to a multi-seat election under section 332(b)— 
(A)if a vote cast for the winning candidate is cast on an inactive ballot, no portion of the surplus vote on such ballot may be transferred to a continuing candidate under any surplus vote tabulation round described in paragraph (2) of section 332(b); and  (B)if a vote cast for a defeated candidate is cast on an inactive ballot, the vote may not be transferred to any continuing candidate under any candidate elimination round described in paragraph (3) of section 332(b). 
(3)Inactive ballot definedIn this subsection, the term inactive ballot means, with respect to an additional round of tabulation under section 331 or section 332— (A)a ballot on which the voter does not rank any of the continuing candidates in order of preference; 
(B)a ballot on which the voter ranked more than one continuing candidate at the highest order of preference; or  (C)a ballot on which the voter skips two or more consecutive numerical rankings prior to the ranking for the continuing candidate at the highest order of preference. 
334.Treatment of ties between candidates 
(a)Establishment of random selection algorithmFor each election for Representative in Congress, the appropriate election official shall establish and publish a random selection algorithm prior to the tabulation of ballots under section 331 and section 332.  (b)Designation of winning candidateIf a tie occurs between candidates with the greatest number of votes or the fewest number of votes at any point in the tabulation of ballots under section 331 or section 332 and the tabulation cannot proceed until the tie is resolved, the candidate whose name is selected pursuant to the random selection algorithm established for that round under subsection (a) shall be considered to have the greatest number of votes among such candidates. 
3Payments to States To Implement Ranked Choice Voting 
341.Payments to States to implement ranked choice voting 
(a)PaymentsNot later than June 1, 2021, the Commission shall make a payment to the State in an amount equal to— (1)in the case of the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, $1,500,000; or 
(2)in the case of any other State, the sum of $1,000,000 and the product of— (A)the number of Representatives to which the State is entitled under the reapportionment of Representatives resulting from the regular decennial census conducted during 2020; and 
(B)$500,000.  (b)Use of FundsA State shall use the payment made under subsection (a) to implement ranked choice voting under this subtitle and to otherwise carry out elections for Federal office in the State. 
(c)No Effect on Requirements PaymentsThe receipt or use of the payment made under this section shall not effect a State’s eligibility for or use of a requirements payment made under part 1 of subtitle D of title II.  (d)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.. 
(b)Clerical AmendmentThe table of contents of such Act is amended by adding at the end of the item relating to title III the following:   Subtitle C—Ranked Choice Voting Part 1—Requiring Ranked Choice Voting for Election of Representatives Sec. 321. Requiring ranked choice voting for election of Representatives. Sec. 322. Application to District of Columbia and Territories. Sec. 323. Treatment of States not holding primary elections prior to date of general election. Part 2—Tabulation Process Sec. 331. Tabulation for single-seat Congressional elections. Sec. 332. Tabulation for multi-seat Congressional elections. Sec. 333. Exclusion of exhausted ballots. Sec. 334. Treatment of ties between candidates. Part 3—Payments to States To Implement Ranked Choice Voting Sec. 341. Payments to States to implement ranked choice voting..  102.Applicability of enforcement provisions of Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III. 
103.Effective dateThis title and the amendments made by this title shall apply with respect to elections held pursuant to the reapportionment of Representatives resulting from the regular decennial census conducted during 2020 and all subsequent elections.  IIMulti-Member Districts 201.Requiring use of multi-member districts in certain States (a)Rules for States With Six or More RepresentativesIf a State is entitled to six or more Representatives in Congress under an apportionment made under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a))— 
(1)the State shall establish a number of districts for the election of Representatives in the State that is less than the number of Representatives to which the State is entitled; and  (2)the State may not elect any of its Representatives at large. 
(b)Criteria for Number of DistrictsIn establishing the number of districts for the State under subsection (a), the State shall follow the following criteria: (1)The State shall ensure that districts shall each have equal population per Representative as nearly as practicable, in accordance with the Constitution of the United States. 
(2)The number of Representatives to be elected from any district may not be fewer than 3 or greater than 5.  202.Requiring certain States to elect all Representatives at largeIf a State is entitled to 5 or fewer Representatives in Congress under an apportionment made under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), the State shall elect all such Representatives at large. 
203.Establishing minimum number of candidates in general election 
(a)States With Partisan Nominating Primaries 
(1)In generalIf, in a primary election for the office of Representative, the identification and number of candidates who will advance to the general election for such office is based on the candidates’ political party preferences (without regard to whether or not the election is open or closed to voters on the basis of political party preference), the State shall ensure that the number of candidates in the election who advance to the general election for the office with a particular political party preference is equal to the number of Representatives who will be elected from the district involved.  (2)Authority of political parties to determine number of candidates advancing in multi-seat electionsNotwithstanding paragraph (1), in the case of a primary election described in such paragraph which is a multi-seat primary election, a State may permit a political party to adopt a rule that provides for such number of candidates of that political party to advance to the general election as the party considers appropriate, so long as the number is not less than 2. 
(3)Multi-seat primary election definedIn this subsection, the term multi-seat primary election means a primary election held to select the candidates for a general election in which more than one Representative shall be elected.  (b)States With Nonpartisan Nominating Primaries (1)Number of candidatesIf a State uses a nonpartisan nominating primary election to determine which candidates will advance to the general election for the office of Representative, the State shall ensure that the number of candidates who advance to the general election for the office is not less than the greater of— 
(A)5;  (B)twice the number of Representatives who will be elected from the district involved; or 
(C)such greater number as the State may establish by law.  (2)Nonpartisan nominating primary election definedIn this subsection, a nonpartisan nominating primary election is a primary election for the office of Representative under which— 
(A)each candidate for such office, regardless of the candidate’s political party preference or lack thereof, shall appear on a single ballot;  (B)each voter in the State who is eligible to vote in elections for Federal office in the district involved may cast a ballot in the election, regardless of the voter’s political party preference or lack thereof; and 
(C)the identification and number of candidates who advance to the general election for the office is determined without regard to the candidates’ political party preferences or lack thereof.  (c)Exception for States not holding primary elections prior to date of regularly scheduled general electionsThis section does not apply in the case of a State that does not hold primary elections for the office of Representative prior to the date established under section 25 of Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such offices. 
204.Conforming amendmentsThe following provisions of law are hereby repealed: (1)Section 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)). 
(2)The Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c).  (3)Section 5 of the Act entitled An Act For the apportionment of Representatives in Congress among the several States under the Thirteenth Census, approved August 8, 1911 (2 U.S.C. 5). 
205.Effective dateThis title and the amendments made by this title shall apply with respect to the One Hundred Seventeenth Congress and each subsequent Congress.  IIIRequirements for Congressional Redistricting AGeneral Requirements 301.Limit on Congressional redistricting after an apportionmentA State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution, to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), to comply with this Act, or to comply with any other applicable Federal law. 
302.Requiring Congressional redistricting to be conducted through plan of independent State commission Notwithstanding any other provision of law, any Congressional redistricting conducted by a State shall be conducted in accordance with— (1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with subtitle B; or 
(2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court of the United States District Court for the District of Columbia, in accordance with section 301.  BIndependent Redistricting Commissions 311.Independent redistricting commission (a)Appointment of members (1)In generalThe nonpartisan agency established or designated by a State under section 314(a) shall establish an independent redistricting commission for the State, which shall consist of 12 members appointed by the agency as follows: 
(A)The agency shall appoint 4 members on a random basis from the majority category of the approved selection pool (as described in section 312(b)(1)(A)).  (B)The agency shall appoint 4 members on a random basis from the minority category of the approved selection pool (as described in section 312(b)(1)(B)). 
(C)The agency shall appoint 4 members on a random basis from the independent category of the approved selection pool (as described in section 312(b)(1)(C)).  (2)Appointment of alternates to serve in case of vacanciesAt the time the agency appoints the members of the independent redistricting commission under paragraph (1) from each of the categories referred to in such paragraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (3). 
(3)VacancyIf a vacancy occurs in the commission with respect to a member who was appointed from one of the categories referred to in paragraph (1), the nonpartisan agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under paragraph (2). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with paragraph (2).  (b)Procedures for Conducting Commission Business (1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 312(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 313 until the appointment of the commission’s chair. 
(2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least— (A)a majority of the whole membership of the commission; and 
(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 312(b)(1).  (3)QuorumA majority of the members of the commission shall constitute a quorum. 
(c)Staff; Contractors 
(1)StaffThe independent redistricting commission of a State may appoint and set the pay of such staff as it considers appropriate, subject to State law.  (2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 312(b)(1). 
(3)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract.  (d)Termination (1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— 
(A)June 14 of the following year ending in the numeral zero; or  (B)the day on which the nonpartisan agency established or designated by a State under section 314(a) has, in accordance with section 312(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 314(b). 
(2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to Congressional redistricting in the State.  312.Establishment of selection pool of individuals eligible to serve as members of commission (a)Criteria for Eligibility (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria: 
(A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State.  (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party. 
(C)The individual submits to the nonpartisan agency established or designated by a State under section 313, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement containing the following information and assurances: (i)A statement of the political party with which the individual is affiliated, if any. 
(ii)An assurance that the individual shall commit to carrying out the individual’s duties under this title in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process.  (iii)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2). 
(2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3): (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office. 
(B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office.  (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law. 
(D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the legislature of the State, or a donor to the campaign of any candidate for public office (other than a donor who, during any of such covered periods, gives an aggregate amount of $20,000 or less to the campaigns of all candidates for all public offices).  (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: 
(A)The 5-year period ending on the date of the individual’s appointment.  (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one. 
(C)The 5-year period beginning on the day after the last day of the period described in subparagraph (B).  (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law. 
(b)Development and Submission of Selection Pool 
(1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 314(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 314(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this title, consisting of individuals in the following categories: (A)A majority category, consisting of 12 individuals who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent Statewide election for Federal office held in the State for which such information is available). 
(B)A minority category, consisting of 12 individuals who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined).  (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B). 
(2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall— (A)to the maximum extent practicable, ensure that the pool reflects the representative demographic groups (including races, ethnicities, and genders) and geographic regions of the State; and 
(B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis.  (3)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party on the basis of the information the individual provides in the application submitted under subsection (a)(1)(D). 
(4)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection.  (5)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2). 
(6)Action by Select Committee 
(A)In generalNot later than 14 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or 
(ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c).  (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
(c)Development of Replacement Selection Pool 
(1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool.  (2)Action by Select Committee (A)In generalNot later than 14 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— 
(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or  (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d). 
(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.  (d)Development of Second Replacement Selection Pool (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool. 
(2)Action by Select Committee 
(A)In generalNot later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall— (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or 
(ii)reject the pool, in which case— (I)the nonpartisan agency shall not develop or submit any other selection pool for purposes of this title; and 
(II)the United States District Court for the District of Columbia shall develop and enact the redistricting plan for the State, in accordance with section 301.  (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph. 
313.Criteria for redistricting plan by independent commission; public notice and input 
(a)Development of redistricting plan 
(1)CriteriaIn addition to the criteria set forth in section 201(b), the independent redistricting commission of a State shall develop a redistricting plan for the State in accordance with the following criteria, prioritized according to the following order: (A)To the extent practicable, districts shall be contiguous (except to the extent necessary to include any area which is surrounded by a body of water). 
(B)Districts shall be established in a manner consistent with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and other Federal law.  (C)To the extent practicable, districts shall reflect the diversity of political opinion in the State such that no district in the State— 
(i)elects exactly 3 Representatives and the nominee of one political party for President received at least 75 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections;  (ii)elects exactly 4 Representatives and the nominee of one political party for President received at least 80 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections; or 
(iii)elects exactly 5 Representatives and the nominee of one political party for President received at least 83 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections.  (D)To the greatest extent practicable the State shall minimize the number of districts electing 4 Representatives. 
(E)To the greatest extent practicable the State shall maximize the number of districts electing 5 Representatives.  (F)To the extent practicable, district boundaries shall minimize the division of any community of interest, municipality, county, or neighborhood. For purposes of this subparagraph, a community of interest is a contiguous population which shares common social or economic interests that should be included within a single district for purposes of its effective and fair representation. Examples of such shared interests are those common to an urban area, a rural area, an industrial area, or an agricultural area, and those common to areas in which the people share similar living standards, use the same transportation facilities, have similar work opportunities, or have access to the same media of communication relevant to the election process. Communities of interest shall not include relationships with political parties, incumbent officeholders, or political candidates. 
(G)To the extent practicable, districts shall be geographically compact such that nearby areas of population are not bypassed for more distant areas of population.  (H)To the extent practicable, the boundaries of districts shall follow visible geographic features. 
(2)Prohibiting consideration of residence of Member or other candidateIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration the residence of any Member of the House of Representatives or candidate.  (b)Public notice and input (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans. 
(2)WebsiteThe commission shall maintain a public Internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features: (A)General information on the commission and its members, including contact information. 
(B)An updated schedule of commission hearings and activities, including deadlines for the submission of comments.  (C)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d). 
(D)Live streaming of commission hearings and an archive of previous meetings and other commission records.  (E)A method by which members of the public may submit comments directly to the commission. 
(F)Access to the demographic data used by the commission to develop the proposed redistricting plans, together with any software used to draw maps of proposed districts.  (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period— 
(A)which begins on January 1 of the year ending in the numeral one; and  (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2). 
(4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State.  (c)Development and Publication of Preliminary Redistricting Plan (1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan. 
(2)Minimum public hearings prior to development 
(A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection.  (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing. 
(3)Publication of preliminary plan 
(A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State.  (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan. 
(4)Minimum period for public comment after publication of planThe commission shall accept and consider comments from the public with respect to the preliminary redistricting plan published under paragraph (3) for not fewer than 30 days after the date on which the plan is published.  (5)Post-publication hearings (A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the preliminary plan. 
(B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.  (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan. 
(d)Process for Enactment of Final Redistricting Plan 
(1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State.  (2)Meeting; final voteNot later than August 15 of each year ending in the numeral one, the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law. 
(3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State: (A)The final redistricting plan, including all relevant maps. 
(B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c).  (C)Any dissenting or additional views with respect to the plan of individual members of the commission. 
(4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if— (A)the plan is approved by a majority of the whole membership of the commission; and 
(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 312(b)(1) approves the plan.  (e)DeadlineThe independent redistricting commission of a State shall approve a final redistricting plan for the State not later than August 15 of each year ending in the numeral one. 
314.Establishment of related entities 
(a)Establishment or Designation of Nonpartisan Agency of State Legislature 
(1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 311.  (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency— 
(A)is required to provide services on a nonpartisan basis;  (B)is required to maintain impartiality; and 
(C)is prohibited from advocating for the adoption or rejection of any legislative proposal.  (3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this title, so long as the agency meets the requirements for nonpartisanship under this subsection. 
(4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.  (5)DeadlineThe State shall meet the requirements of this subsection not later than each August 15 of a year ending in the numeral nine. 
(b)Establishment of Select Committee on Redistricting 
(1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the nonpartisan agency under section 312.  (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members: 
(A)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house.  (B)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house. 
(C)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house.  (D)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house. 
(3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members: (A)2 members of the State legislature appointed by the leader of the party with the greatest number of seats in the legislature. 
(B)2 members of the State legislature appointed by the leader of the party with the second greatest number of seats in legislature.  (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero. 
CRole of Courts in Development of Redistricting Plans 
321.Enactment of plan developed by 3-judge court 
(a)Development of PlanIf any of the triggering events described in subsection (c) occur with respect to a State— (1)not later than December 15 of the year in which the triggering event occurs, the United States District Court for the District of Columbia, acting through a 3-judge court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the congressional redistricting plan for the State; and 
(2)the plan developed and published by the Court under this subsection shall be deemed to be enacted on the date on which the Court publishes the plan.  (b)Procedures for Development of Plan (1)CriteriaIt is the sense of Congress that, in developing a redistricting plan for a State under this section, the Court should adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 313(a). 
(2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this title.  (c)Triggering Events DescribedThe triggering events described in this subsection are as follows: 
(1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 314(a) prior to the expiration of the deadline set forth in section 314(a)(5).  (2)The failure of the State to appoint a Select Committee on Redistricting under section 314(b) prior to the expiration of the deadline set forth in section 314(b)(4). 
(3)The failure of the Select Committee on Redistricting to approve any selection pool under section 312 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 312(d)(2).  (4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 313(e). 
322.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 313 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State.  DAdministrative and Miscellaneous Provisions 331.Payments to States for carrying out redistricting (a)Authorization of paymentsSubject to subsections (c) and (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall make a payment to the State in an amount equal to the product of— 
(1)the number of Representatives to which the State is entitled, as provided under the notice; and  (2)$150,000. 
(b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out Congressional redistricting in the State.  (c)No payment to States Electing Members at LargeThe Election Assistance Commission shall not make a payment under this section to any State which, under the apportionment notice, will elect all of its Representatives at large. 
(d)Requiring Submission of Selection Pool as Condition of PaymentThe Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 314(a) has, in accordance with section 312(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 314(b).  (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section. 
332.Civil enforcement 
(a)Civil Enforcement 
(1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this title.  (2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State redistricting plan which is enacted into law under section 313 to meet the requirements for such a plan under this title may bring a civil action in an appropriate district court for such relief as may be appropriate to remedy the failure, so long as the individual brings the action during the 45-day period which begins on the date on which the plan is enacted into law. 
(b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply: (1)The action shall be filed in the United States District Court for the District of Columbia and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code. 
(2)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan.  (3)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate. 
(4)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.  (5)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
(c)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.  (d)Relation to Other Laws (1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this title shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). 
(2)Voting Rights Act of 1965Nothing in this title authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).  333.State apportionment notice definedIn this title, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(b)), of the number of Representatives to which the State is entitled. 
IVGeneral Provisions 
401.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.  402.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding. 
403.Effective date 
(a)RedistrictingTitle III and the amendments made by such title shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.  (b)Ranked Choice Voting; Use of Multi-Member DistrictsTitles I and II and the amendments made by such titles shall apply with respect to elections for Federal office held in 2022 and each succeeding year. 

